Citation Nr: 1632633	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-28 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to March 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 and November 2013 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Appellant filed an application for benefits in October 2012.  The aforementioned administrative decision denied the claim in November 2012.  In April 2013, the Appellant filed a notice of disagreement with the November 2012 administrative decision.  The Agency of Original Jurisdiction (AOJ) treated this correspondence as a claim to reopen.  As the notice of disagreement was within the one-year appeal period, the November 2012 administrative decision was not final.  38 C.F.R. § 1103.  The notice of disagreement should have been treated as such and not a claim to reopen.  Therefore, this is an original claim stemming from the October 2012 application for benefits. 

The Appellant was afforded a Travel Board hearing at the RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 




FINDINGS OF FACT

1.  The Appellant was legally married to the Veteran on August [redacted], 2012.

2.  The Veteran's date of death was September [redacted], 2012. 


CONCLUSION OF LAW

The criteria for an award of DIC benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of the Veteran and is entitled to receive payment of VA dependency and indemnity compensation (DIC). DIC is paid to the surviving spouse of a veteran, who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014).  As the determinative issue is whether she meets the requirements to receive such benefits, that is the issue addressed in detail in this decision.

A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54 (2015).  Under 38 C.F.R. § 3.54(c), DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.


The November 2013 decision of the RO advised the appellant that she was not considered a surviving spouse for VA death benefits purposes.

The Appellant and the Veteran were married on August [redacted], 2012.  The Appellant testified to this and the submitted marriage certificate also states the same date.  The Veteran died on September [redacted], 2012 and was married to the Appellant at the time of his death.  The marriage took place more than 15 years after the termination of the Veteran's period of service in March 1985.  The Veteran and appellant were not married for more than one year prior to his death.  Furthermore, a child was not born of their marriage.  Therefore, the appellant does not meet the criteria for an award of DIC under 38 C.F.R. § 3.54.

The Appellant, through her representative, has contended that her continuous cohabitation with the Veteran is an exception to the requirements of 38 C.F.R. § 3.54.  No legal authority was cited as to this proposition.  The relevant legal authority, statutes, and regulations do not provide for such an exception.  

The Board also notes that the Appellant's continuous cohabitation with the Veteran does not constitute a common law marriage.  The Appellant stated that she had been in a relationship with the Veteran since August 1990.  In her notice of disagreement she stated that they had lived together in the same house for 20 years.  That house is located in the state of New Jersey.  The Appellants testimony also indicated the Veteran was a resident of New Jersey from the time he exited service until the time of his death in September 2012. 

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j).  The Veteran was a legal resident of the State of New Jersey throughout the period of cohabitation with the Appellant.  Common law marriages do not exist as a matter of law in the State of New Jersey, unless they were entered into before 1939.  N.J. Stat. Ann. § 37:1-10 (West).  Here the Veteran and Appellant did not cohabitate until 1990.  Therefore, the Appellant and Veteran did not establish a common law marriage under the law of the State of New Jersey.  

Based upon the evidence of record, there was a legal impediment preventing a common law marriage between the Veteran and the appellant; that is, that common law marriage was prohibited under the laws relevant to this appeal.  This legal impediment to marry was not removed at any time prior to their marriage in the State of New Jersey on August 2012.  It is neither alleged nor shown that the Veteran and the appellant undertook any action to make their marriage valid under applicable law prior to this date.  Therefore, the Board finds that the Veteran and the appellant were not married until August 2012 and were married for less than a year prior to the Veteran's death.  The Board is sympathetic to the Appellant's situation, but finds that while she is the surviving spouse of the Veteran, she does not meet the criteria for an award of DIC as she was not married to the Veteran for one year or more prior to his death in accordance with 38 C.F.R. §3.54(c) (2015).

The Board has also considered whether the Appellant's marriage qualifies under the criteria for a marriage deemed valid.  Here, as detailed, the Veteran and the appellant lived in a jurisdiction that does not recognize common law marriage, unless entered into prior to 1939.  Thereafter, the Veteran and Appellant entered into a marriage, but such occurred less than a year before the Veteran's death.  Under these facts and circumstances, as the marriage occurred less than a year prior to the Veteran's death, there is not a basis for the appellant qualifying for benefits under the provisions outlined in 38 C.F.R. § 3.52 (2015).

As a final matter, the Board notes that VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed above, this claim for benefits lacks legal merit.  Here, the facts are not in dispute that are determinative to this appeal.  The date of the official marriage and the location of where the Veteran and the appellant lived during the relevant period of time.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

ORDER

Entitlement to DIC benefits is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


